Citation Nr: 1709103	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-03 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for neuropathy of the bilateral lower extremities, claimed as secondary to a low back disability.

3.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to November 1973 and received the Combat Infantryman Badge for his service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded these matters in September 2014 and May 2016.

In his substantive appeal, the Veteran requested a hearing before a member of the Board at a local VA office.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2010.  In a letter dated in April 2011, VA notified the Veteran and his representative that he had been scheduled for a Board hearing at a local VA office on June 23, 2011.  The Veteran did not appear for the scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled.  Accordingly, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Pursuant to the Board's May 2016 remand, the Veteran underwent a VA back conditions examination in August 2016.  The Veteran reported to the examiner that he saw a Dr. Cohen in Palmetto, Florida, for his low back disability approximately one year after his separation from active service.  The record currently contains some records from a B. Cohen, M.D.; however, those records are dated in the early 1990s, and it is unclear whether Dr. B. Cohen is the same person as the Dr. Cohen identified by the Veteran at the August 2016 VA examination.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, these matters must be remanded so that VA may take appropriate action to identify and obtain records from Dr. Cohen, as referenced by the Veteran at the August 2016 VA examination.  See 38 C.F.R. § 3.159(c).

In addition, based on a review of the record, the August 2016 VA examiner diagnosed the Veteran with degenerative arthritis.  She indicated that the date of that diagnosis was 1997.  She then opined that the condition is less likely as not incurred in or caused by the Veteran's active service.  As a rationale for the opinion, the examiner stated, among other things, "The objective evidence supports a diagnosis of a back condition in 1997.  There is a span of 24 years between separation (1973) and objective evidence of a back condition (1997)."  A review of the medical evidence of record reveals that a December 1994 MRI of the lumbar spine showed degenerative changes of the lumbar spine and lower thoracic spine with mild to moderate AP narrowing of the central spinal canal at T11-12 and mild lateral and far lateral disc bulging at L3-4 to the left.  The Veteran was also assessed with low back strain in December 1984 based on his complaints of low back pain after lifting concrete the previous week.  Accordingly, the record includes objective evidence of diagnosed low back disabilities prior to 1997.  Because the August 2016 VA examiner's opinion appears to have been based on an inaccurate understanding of the record, the opinion is not adequate for decision-making purposes, and remand is required so that a VA addendum opinion may be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all outstanding treatment records from private health care providers relevant to the matters on appeal.  The letter accompanying the VA Form 21-4142 should inform the Veteran that VA is particularly interested in records from Dr. Cohen dating approximately one year from his release from active service in 1973, as referenced by the Veteran at the August 2016 VA back conditions examination.  All attempts to obtain any record so identified must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

2.  Forward the record and copy of this remand to the examiner who conducted the August 2016 VA back conditions examination or, if that examiner is not available, to an equally qualified VA clinician for preparation of an addendum opinion.  Further in-person examination of the Veteran is left to the discretion of the clinician selected to provide the opinion.  After reviewing the record, the clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current low back disability that had its onset during his active service or is otherwise causally or etiologically related to his active service.  If so, the examiner is additionally asked to provide opinions as to the following:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has neuropathy of one or both bilateral lower extremities that is caused by, proximately due to, or aggravated by the current low back disability?

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's has a disability of one or both hips that is caused by, proximately due to, or aggravated by the current low back disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must indicate that the record was reviewed.  The examiner should note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will require a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

A complete rationale should be provided for any opinion given.  Any opinion given must reflect consideration of the entire record, to include the private treatment records reflecting degenerative changes shown on MRI of the lumbar spine in December 1994 and assessment of low back strain in December 1984 based on the Veteran's complaints of low back pain after lifting concrete the previous week.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




